Case 2:18-cv-03648-SJF-SIL Document 97 Filed 02/18/21 Page 1 of 1 PageID #: 1937


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 DAVID T. SILVA, GERROD T. SMITH, and
 JONATHAN K. SMITH,

                           Plaintiffs,
                                                                     JUDGMENT
                                                                     CV 18-3648 (SJF)(SIL)
         - against -

 BRIAN FARRISH, JAMIE GREENWOOD,
 EVAN LACZI, NEW YORK STATE
 DEPARTMENT OF ENVIRONMENTAL
 CONSERVATION, SUFFOLK COUNTY
 DISTRICT ATTORNEY’S OFFICE, and
 BASIL SEGGOS,
                            Defendants.
 ----------------------------------------------------------X


         An Order and Opinion of Honorable Sandra J. Feuerstein, United States District Judge,

 having been filed on February 16, 2021; adopting in its entirety the May 27, 2020 Report and

 Recommendation of United States Magistrate Judge Steven I. Locke; granting Defendants’

 motions for summary judgment; and directing the Clerk of the Court to close this case, it is

         ORDERED AND ADJUDGED that Plaintiffs David T. Silva, Gerrod T. Smith and

 Jonathan K. Smith take nothing of Defendants Brian Farrish, Jamie Greenwood, Evan Laczi,

 New York State Department of Environmental Conservation, Suffolk County District Attorney’s

 Office, and Basil Seggos; that Defendants’ motions for summary judgment are granted; and that

 this case is closed.


 Dated: February 18, 2021
        Central Islip, New York

                                                                     DOUGLAS C. PALMER
                                                                     CLERK OF THE COURT
                                                               By:   /s/ James J. Toritto
                                                                     Deputy Clerk

                                                         1
